      Case 1:18-cv-02223-GBD-SN Document 178 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOEL and MARY RICH,                                               Case No. 1:18-cv-02223 (GBD)
                                                                  Honorable George B. Daniels
       Plaintiffs,
v.

FOX NEWS NETWORK, LLC,
MALIA ZIMMERMAN, and
EDWARD BUTOWSKY,

       Defendants.

                     NOTICE OF MATERIAL MEDICAL DEVELOPMENT

       Notice is hereby provided that, as set forth on Exhibit 1 hereto, Defendant Edward

Butowsky recently went into cardiac arrest and his life was only saved following 13 minutes of

CPR, defibrillation and intubation.

       Dated: August 12, 2020

                                      /s/ Eden Quainton___________________
                                      EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                      QUAINTON LAW, PLLC
                                      1001 Avenue of the Americas, 11th Floor
                                      New York, New York 10018
                                      Telephone: (212) 813-8389
                                      E-mail: equainton@gmail.com
                                      Attorneys for Defendant Edward Butowsky




                                               1
      Case 1:18-cv-02223-GBD-SN Document 178 Filed 08/12/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 12, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiffs Joel

and Mary Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky




                                               2
Case 1:18-cv-02223-GBD-SN Document 178-1 Filed 08/12/20 Page 1 of 2




                   EXHIBIT 1
Case 1:18-cv-02223-GBD-SN Document 178-1 Filed 08/12/20 Page 2 of 2
